Citation Nr: 0802667	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as a heart murmur.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from November 1979 to October 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In an August 2005 decision, the Board reopened the 
above listed claims, and that decision, and a subsequent 
Board decision in May 2006 remanded the claims.  


FINDINGS OF FACT

1.  The veteran's hypertension was not incurred in service or 
within a year of separation from service and is not causally 
related to service or a service-connected disability.  

2.  A heart "disability" was not incurred in service or 
within a year of separation from service and is not causally 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2002, September 2005, and March 2006, the agency 
of original jurisdiction (AOJ) sent letters to the veteran 
that collectively provided the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), respectively.  Although 
the latter two notice letters postdated the initial 
adjudication, the claims were readjudicated after each 
letter, no prejudice has been alleged, and none is apparent 
from the record.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing VA examinations, and obtaining 
medical opinions, and the record does not indicate that there 
is any outstanding relevant evidence.  

The Board notes that, in his statements, the veteran has 
often taken objection to the RO's characterization of the 
evidence in this case, alleging that the RO "cherry picked" 
the facts used to support its decision.  See, e.g., October 
and December 2005 statements.  The mere fact that certain 
evidence was not explicitly cited in an RO decision does not 
mean it was not considered, however; the RO does not need to 
state every piece of evidence considered in its decisions.  
See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  The 
Board finds no indication in the record that the RO did not 
adequately consider all the evidence of record, and the Board 
notes that the assertion that the VA did not properly weigh 
or consider all relevant evidence does not constitute a claim 
of clear and unmistakable error (CUE).  Consequently, the 
Board finds that the duty to notify and assist has been met 
and the claims are ready for adjudication.  

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as cardiovascular 
renal disease (which includes hypertension) and valvular 
heart disease, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2007).

The service medical records do not report any diagnosis of 
hypertension.  The service medical records also do not report 
any findings of systolic blood pressure over 160; the highest 
systolic pressure is noted to be 150 mm in October 1985 and 
February 1986.  The veteran's service medical records 
indicate diastolic blood pressure readings above 90 mm in 
November 1984 (146/98) and approximately August 1985 (138/100 
- record undated; approximation based on the veteran's 
reported age and date reported on "follow-up" record).  
Additionally, a February 1986 service medical record, which 
indicates that the veteran was being treated for an upper 
respiratory infection, reports readings of 150/90 and 130/86.  
The remaining in-service blood pressure readings have an 
average of 132/79, and the August 1987 separation examination 
reports a blood pressure reading of 136/66.  

A January 1988 VA examination record (conducted for another 
claim) indicates that the veteran's blood pressure was 120/82 
sitting, 140/88 standing, 150/68 sitting after exercise, and 
138/84 two minutes after exercise.  Subsequent VA treatment 
record dating in 1988 and 1989 also report "normal" blood 
pressure readings.  See January (120/70) and March (128/60) 
1988 and April (130/72), May (120/72 and 144/58), and July 
(118/70) 1989 VA treatment records.  

The initial post-service indication of elevated blood 
pressure is found in an October 1996 VA examination record, 
which reports that the veteran's blood pressure was 155/90.  
Subsequent VA treatment records, including from 5 day 
monitoring in May 1997, report hypertensive-level blood 
pressure readings, and an April 1997 VA examination record 
reports the examiner's finding that the veteran "more than 
likely" had hypertension.  See, e.g., January 1997 (161/91), 
March 1997 (188/88 and 176/82), and May 4, 1997 (140/92, 
175/99, and 147/90) VA treatment records; April 1997 VA 
examination record (10/110, 172/104, and 180/110).  The April 
1997 VA examination record notes that the results of the May 
1997 5-day readings were supposed to be faxed to the examiner 
for an addendum, but this does not appear to have been done, 
and the first official assessment of hypertension is found in 
1999.  See, e.g., July 1999 VA treatment record.  

A March 2003 VA examination record reports the veteran's 
history of fluctuating blood pressure both during and after 
military service.  The examiner diagnosed the veteran with 
hypertension.  The examiner opined that, in his onion, the 
veteran's hypertension was not related to and was not 
incurred in active duty.  In support of his opinion, the 
examiner stated that "it is fairly easy to get a false 
elevated blood pressure reading, but not terribly easy to get 
a false low" blood pressure reading.  Consequently, he 
thought the low or normal blood pressure readings were more 
accurate.  The record indicates that the examiner did not 
review the veteran's claims file, but he did review the 
veteran's VA treatment records, and he based his opinion on 
the evidence of low or normal readings after separation.   

In February 2004, a VA physician submitted an opinion on the 
etiology of the veteran's hypertension.  The record indicates 
that the veteran's claims file was reviewed, as was 
"www.emedicine.com," which the author states was a "very 
well respected and physician-oriented medical website."  The 
VA physician noted a July 2003 VA psychiatric examination 
record, which reported an advanced practice nurse's opinion 
that the veteran's anxiety could worsen the veteran's 
hypertension.  The February 2004 author rebuked this opinion, 
however, stating that while an increase in anxiety could 
cause an increase in heart rate and therefore increase blood 
pressure; this increase would only be temporary and not 
permanent or long-standing.  Consequently, the physician 
opined that the veteran's hypertension was not due to 
anxiety.  In support of this opinion, the physician noted 
that anxiety does not cause vascular disease or vessel 
disease, and there is no evidence that anxiety has been 
proven to be a causative factor of hypertension.  Rather, he 
noted that hypertension is reported to be essential in 
origin, with no specific origin, in approximately 95 percent 
of the cases, and it appeared "very likely" that the 
veteran would still have hypertension even if he did not have 
anxiety.  The author then stated that though the hypertension 
was not due to anxiety, it could easily be aggravated by the 
anxiety, though he could not quantify this based on the 
evidence of record, but, at a minimum, any aggravation would 
only be temporary.  

A December 2006 VA examination record reports the examining 
physician's diagnosis of hypertension.  The record notes that 
the veteran's service medical records and VA treatment 
records were reviewed.  The 2006 VA examination record, and 
two addenda dating in January and March 2007, report the 
examiner's finding that the veteran's hypertension was not 
incurred in service.  The examiner stated that although there 
were hypertensive-level readings in service, these readings 
were isolated incidents, mainly limited to 1984 and 1985, 
which did not indicate a chronic condition.  The examiner 
noted that "more than a few elevated blood pressure readings 
are needed for a diagnosis of hypertension," and these 
readings should be done on a clean record, meaning that the 
veteran was free of illness, caffeine and tobacco.  The 
examiner noted that the normal readings and the length of 
time between elevations suggested that the elevations were 
spurious and not indicative of true hypertension.  The 
examiner also opined that the veteran's hypertension was not 
due to or aggravated by his service-connected anxiety because 
anxiety can only cause a temporary elevation in blood 
pressure; it does not affect the disease process.  

The Board finds that the foregoing evidence does not warrant 
service connection for hypertension.  Although the service 
medical records indicate some hypertensive level diastolic 
readings, on the whole, the veteran's service medical records 
indicate that diastolic pressure was below 90 mm, with 
approximately three-fourths of the reported readings at 80 mm 
or below.  Additionally, the evidence of "normal" blood 
pressure readings, both during and after separation from 
service, subsequent to the elevated readings of November 
1984, August/September 1985, and February 1986, support 
finding that the elevated readings do not indicate that the 
veteran had chronic high blood pressure in service.  This 
finding is strengthened by the VA opinions received in March 
2003, February 2004, and December 2006 (with addenda and 
clarifications received in January and March 2007).  The 
Board notes that the veteran asserts that his hypertension 
began in service; the veteran, as a layperson, is not 
competent to comment on the presence or etiology of a medical 
disorder, however.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Although the veteran has quoted medical text in support of 
his claim, this medical text is generic; it is not specific 
to the veteran's case, and as such, is not as probative as 
the VA examiner's opinions, which are based on a review of 
the record and supported by sound medical principles.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  The Board finds that the overall evidence 
indicates that the veteran's hypertension was not incurred in 
service based on the generally normal readings in service, 
the length of time between separation from service and the 
initial finding of likely hypertension, and the VA examiners' 
opinions.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board also finds that the veteran's hypertension is not 
related to his service-connected anxiety.  Service connection 
may be granted for disability shown to be proximately due to, 
or the result of, or aggravated by, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  In this case, the 
record contains three medical opinions, backed by accepted 
medical principles, that anxiety cannot cause or permanently 
aggravate hypertension.  Although the record includes the 
nurse's opinion that anxiety could "certainly aggravate" 
the condition, the opinion does not even discuss whether that 
aggravation is permanent or temporary, and the nurse provides 
no rationale for the opinion.  In light of the other opinions 
of record, the Board finds that while anxiety can result in 
an aggravation of hypertension, the result is only temporary.  
Consequently, the Board finds that service connection for 
hypertension is not warranted on a secondary basis.  

Heart condition

A December 1979 service medical record reports the veteran's 
complaints of chest pains for three to four days and 
shortness of breath when running.  The veteran's lungs and 
ears were within normal limits and his throat was red with no 
exudate.  The heart had a strong steady beat with a regular 
rhythm, and the examiner noted that no murmur was heard.  The 
veteran was assessed with myalgia.  An October 1983 service 
medical record reports that the veteran was referred to 
cardiology after an asymptomatic murmur was noted during 
treatment for an unrelated condition.  See August 1983 
service medical record.  The cardiology record notes a 
finding of questionable diastolic decrescendo murmur and an 
assessment of a questionable aortic insufficiency.  The 
record notes that an electrocardiogram (EKG) was within 
normal limits.  An October 1985 service treatment record 
reports the veteran's complaint of occasional chest pains 
with strenuous activity.  A subsequent October 1985 service 
medical record reports the veteran's negative history of 
chest pain, dizziness, palpitation, or syncope.  The record 
notes that the heart examination was essentially normal.  X-
ray images dating in August 1987 and January 1988 reported 
normal findings for the heart, and a January 1988 EKG scan 
record reports that, except for sinus bradycardia, the 
results were normal.  

An October 1993 VA chest x-ray record indicates that the 
heart was normal for size, and the impression was a negative 
examination for cardiomegaly.  

An October 1996 VA examination record reports the veteran's 
history of having a cardio work-up in service, where he was 
told that he had a "functional" heart murmur.  The veteran 
denied having heart problems before that time or since that 
time and reported that he was not on medication.  The 
examiner was unable to hear a murmur, the EKG was normal, 
and, although the chest x-ray report indicates an "abnormal 
primary diagnostic code," the record reports a normal 
impression for the heart.  The x-ray record notes the heart 
was normal in size and configuration, though there was 
tortuosity of the thoracic aorta.  

An April 1997 VA treatment record reports that the veteran's 
heart was regular rate and rhythm without murmurs or gallops.  
There was no indication of cardiomegaly from percussion.  

A November 1999 VA EKG record showed evidence of sinus 
bradycardia, with the results otherwise normal.  

Subsequent VA treatment records report normal findings for 
the heart, with no clicks or gallops, although a January 2002 
VA treatment record reports that the veteran had a soft 
systolic ejection murmur without radiation.  See, e.g., 
January 1999, May 2000, and January 2002 VA treatment 
records.  

A March 2003 VA examination record reports the veteran's 
history of being assessed with a heart murmur in 
approximately 1983, and he stated that the then-treating 
cardiologist told him "not to worry about it."  The veteran 
reported that he began having occasional palpations and a 
mild flutter in the 1990s, which he attributed to the murmur.  
The record notes that the veteran's heart rate and rhythm 
were regular.  The veteran was assessed with arrhythmia, 
etiology unknown, though the examiner believed it was "most 
likely PVCs [premature ventricular contractions]".  The 
examiner stated that he did not believe that the veteran's 
heart murmur had anything to do with his occasional 
palpations.  The examiner then ordered an EKG to confirm his 
opinion, and an April 2003 addendum indicates that the EKG 
was normal, and it indicated normal systolic function, normal 
ejection function, and a 60 percent ejection fraction.  In a 
June 2003 addendum, the examiner stated that he reviewed the 
veteran's claims folder, including the VA treatment record 
and his prior examination record.  He noted that at the time 
of the March 2003 examination, the veteran had very vague, 
minimal symptoms/problems with his heart.  The examiner 
stated that he did not hear a murmur during the examination.  
He noted the veteran's history of having a very mild, soft 
murmur, and stated that "[murmurs] are generally benign."  
The examiner noted the grossly normal EKG results and stated 
that it was very common, normal, and benign for people to 
have a minimal amount of regurgitation in the tricuspid 
valve.  In the examiner's opinion, the veteran's overall 
mitral valve was within normal limits, even though the EKG 
showed some mild tricuspid valvular insufficiency.  The 
examiner added that, in his opinion, the veteran did not have 
a true valvular insufficiency or a murmur at that time.  

In January 2004, a VA physician submitted an opinion on the 
nature and etiology of the veteran's cardiac disorder.  The 
author noted the past findings of mitral valve disease and 
decrescendo diastolic murmur.  The author stated that the 
decrescendo diastolic murmur is often heard with aortic 
regurgitation, and he noted that no symptoms secondary to 
aortic value disease had been noted.  The author reports that 
the April 2003 EKG showed a normal-sized right atrium and 
aortic roots, a normal ejection fraction,  and thin, normally 
structured and functioning, pliable mitral aortic and 
tricuspid valves.  Additionally the EKG showed no evidence of 
any aortic insufficiency, though it did show mild tricuspid 
valve insufficiency consistent with mild pulmonary 
hypertension.  The author noted that there was no objective 
evidence of any valve disease in service.  He also stated 
that the veteran's occasional premature ventricular 
contractions were related to the mild tricuspid 
regurgitation.  

A December 2006 VA examination record reports the veteran's 
history of monthly fatigue and dizziness and some postural 
light-headedness.  The veteran denied dyspnea, angina, and 
syncope.  Rhythm was regular, heart sounds were present, and 
click, pericardial rub and jugular venous distension was 
absent.  The point of maximum impulse was the 5th intercostal 
space.  The record notes the examiner's finding that the 
veteran had a systolic murmur 11/VI at the right and left 
upper sternal borders that diminished with valsalva and got 
louder with inspiration.  The examiner found no other 
significant cardiovascular findings.  The chest shape and 
percussion were normal, and breath sounds were clear 
throughout.  There was no evidence of peripheral edema, and 
the veteran's stress test results were in excess of 10 METS 
by estimation.  Ejection fraction was more than 50 percent 
and an EKG showed normal findings, with trace mitral 
regurgitation and trace tricuspid regurgitation (insufficient 
to accurately estimate pulmonary artery systolic pressure).  
The examiner diagnosed the veteran with mild tricuspid and 
mitral regurgitation and associated murmur.  The examiner 
stated that the effect of these conditions was not 
significant.  

The December 2006 examiner opined that the veteran's current 
systolic murmur existed in service.  She noted that the 1983 
service medical record reports a finding of a systolic murmur 
by a cardiologist and a finding of a diastolic murmur by a 
non-cardiologist.  The examiner stated that she could not 
explain the discrepancy, but based on the fact that 
subsequent exams have only noted systolic murmurs with no 
findings of diastolic murmur, and EKGs have noted mitral and 
tricuspid regurgitation, which is consistent with systolic 
murmur, she believed that the veteran had a systolic murmur.  
The examiner added that a systolic murmur is a normal 
physiologic condition, not related to illness.  The examiner 
also reported that she believed the veteran's mitral and 
tricuspid regurgitation was a likely due to the veteran's 
hypertension, as mitral regurgitation is a process which 
often results from hypertension when no other process is 
relevant.  

Based on the foregoing evidence, service connection is not 
warranted for a heart condition.  The records indicate that 
the veteran has current diagnoses of a heart murmur and mild 
mitral and tricuspid regurgitation; no other cardiac 
condition is reported.  Although the veteran currently has a 
heart murmur that was incurred in service, a heart murmur, by 
itself, is not a service-connectable disability.  The records 
indicate that the veteran's heart murmur is a benign 
physiologic condition that does not result in heart disease 
and is not symptomatic.  The Board notes that the veteran has 
attributed occasional palpitation to his heart murmur, but, 
as a layperson, the veteran is not competent to assert that 
link.  In this case, the record includes the March 2003 VA 
examiner's opinion that the veteran's history of occasional 
palpations was unrelated to the murmur, and there is no 
evidence of a countervailing competent opinion.  Because the 
record does not include any competent medical opinions 
linking the veteran's heart murmur to a cardiac condition, 
service connection is not warranted for the murmur.  

Additionally, although the veteran has been noted to have 
mitral and tricuspid regurgitation, the evidence does not 
suggest that this condition was incurred in service or is 
causally related to service.  The record indicates that the 
veteran's mitral and tricuspid regurgitation, which has been 
cited as a cause of the veteran's occasional palpitations, 
are benign, and likely related to his non-service connected 
hypertension, and the record contains no competent evidence 
suggesting that the condition is related to service.  Based 
on the "normal" (other than sinus bradycardia) in-service 
EKGs and x-ray results, the lack of evidence of regurgiation 
before 2003, and the VA examiners' opinions, service 
connection for mitral and tricuspid regurgitation  is also 
not warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for a heart condition is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


